 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          JENNIFER HARBERS,                             CASE NO. C19-0968JLR

11                               Plaintiff,               ORDER DENYING PLAINTIFF’S
                   v.                                     MOTION TO REMAND
12
            EDDIE BAUER, LLC,
13
                                 Defendant.
14

15                                     I.     INTRODUCTION

16          Before the court is Plaintiff Jennifer Harbers’ motion to remand this action to King

17   County Superior Court. (Mot. (Dkt. # 13).) The court has considered Ms. Harbers’

18   motion, the parties’ submissions related to the motion, Ms. Harbers’ complaint (FAC

19   (Dkt. # 1-2)), relevant portions of the record, and the applicable law. Being fully

20   //

21   //

22   //


     ORDER - 1
 1   advised, 1 the court DENIES Ms. Harbers’ motion to remand.

 2                                       II.     BACKGROUND

 3          Ms. Harbers filed a putative class action complaint in King County Superior Court

 4   alleging that Eddie Bauer violated certain provisions of the Washington Commercial

 5   Electronic Mail Act (“CEMA”), RCW ch. 19.190, and the Washington Consumer

 6   Protection Act (“CPA”), RCW ch. 19.86. (See generally FAC.) Ms. Harbers alleges that

 7   since November 2017, she has received roughly 43 Eddie Bauer marketing e-mails

 8   containing “xx% Off Everything,” “xx% Off Your Purchase,” “Take xx% Off,” “Get

 9   xx% Off,” or similar language in the subject line. (Id. ¶¶ 24-28.)

10          Ms. Harbers contends that these subject lines contain two types of false or

11   misleading statements. First, Ms. Harbers asserts that the percentage-off statements are

12   false or misleading because “in reality, Eddie Bauer is not offering the products at the

13   promised discount.” (Id. ¶ 2.) Ms. Harbers alleges that she thought the percentage-off

14   discounts indicated “a percentage off the price at which Eddie Bauer previously offered

15   its products in good faith for a significant period of time.” (Id. ¶ 25.) Ms. Harbers

16   alleges that Eddie Bauer instead calculated these percentages from “fictitious list prices at

17   which Eddie Bauer never offered its products, rarely offered its products, [or] temporarily

18   offered its products in bad faith.” (Id.)

19   //

20
            1
              Only Defendant Eddie Bauer, LLC (“Eddie Bauer”) requests oral argument on this
21
     motion. (See Resp. (Dkt. # 16) at 1). The court does not consider oral argument necessary to its
     disposition of this motion. See Local Rules W.D. Wash. LCR 7(b)(4) (“Unless otherwise
22   ordered by the court, all motions will be decided by the court without oral argument.”).


     ORDER - 2
 1          Second, Ms. Harbers contends that “Everything” and “Off Your Purchase” are

 2   further false or misleading, and that she thought these subject lines meant that all Eddie

 3   Bauer’s products would be offered at a discount. (See id. ¶¶ 26-28.) However, Ms.

 4   Harbers alleges that Eddie Bauer excluded some products from these discounts, such as

 5   sleeping bags, tents, and third-party brand products. (See id.)

 6          Ms. Harbers claims that the 43 Eddie Bauer e-mails described above violate

 7   CEMA, which regulates various electronic practices, including the transmission of

 8   commercial e-mail messages. 2 Specifically, Ms. Harbers alleges a violation of the

 9   following CEMA provision:

10          No person may initiate the transmission, conspire with another to initiate the
            transmission, or assist the transmission, of a commercial [e-mail] from a
11          computer located in Washington or to an [e-mail] address that the sender
            knows, or has reason to know, is held by a Washington resident
12          that . . . [c]ontains false or misleading information in the subject line.

13   See RCW 19.190.020(1)(b). Although CEMA does not provide a private right of action

14   for damages, recipients of commercial e-mails containing false or misleading subject

15   lines can sue for injunctive relief. Wright v. Lyft, Inc., 406 P.3d 1149, 1155 n.3 (Wash.

16   2017) (“While an action for monetary damages is limited to phishing, we note that a

17   plaintiff may bring an action to enjoin any CEMA violation.”); see also RCW

18   19.190.090(1) (“A person who is injured under this chapter may bring a civil action in the

19   superior court to enjoin further violations.”).

20   //

21          2
               CEMA defines a “commercial electronic mail message” as “an electronic mail message
     sent for the purpose of promoting real property, goods, or services for sale or lease.” RCW
22   19.190.010(2).


     ORDER - 3
 1          In addition to the injunctive relief available under CEMA, a recipient of an

 2   unlawful commercial e-may can bring a civil action against the sender under the CPA for

 3   either statutory or actual damages. See Gragg v. Orange Cab Co., Inc., 145 F. Supp. 3d

 4   1046, 1051 (W.D. Wash. 2015). CEMA explicitly provides:

 5          It is a violation of the consumer protection act, chapter 19.86 RCW, to
            conspire with another person to initiate the transmission or to initiate the
 6          transmission of a commercial [e-mail] message that . . . [c]ontains false or
            misleading information in the subject line.
 7
     RCW 19.190.030(1)(b). Thus, “[u]nder RCW 19.190.030(1), it is a violation of the
 8
     Washington CPA to violate RCW 19.190.020.” Ferguson v. Quinstreet, Inc.,
 9
     C07-5378RJB, 2008 WL 3166307, at *10 (W.D. Wash. Aug. 5, 2008), aff’d sub nom.
10
     Ferguson v. Active Response Grp., 348 F. App’x 255 (9th Cir. 2009). Interpreting RCW
11
     19.190.030(1)(b), Washington and federal courts have held that a plaintiff states a CPA
12
     claim solely by alleging the transmission of a commercial e-mail containing false or
13
     misleading information in the subject line. See State v. Heckel, 24 P.3d 404, 407 (Wash.
14
     2001) (“RCW 19.190.030 makes a violation of [CEMA] a per se violation of the
15
     [CPA].”). Indeed, by alleging a CEMA violation of RCW 19.190.020, a plaintiff alleges
16
     all five elements of a CPA violation: “(1) an unfair or deceptive act or practice, (2) in
17
     trade or commerce, (3) that impacts the public interest, (4) which causes injury to the
18
     party in his business or property” that is (5) causally linked to the unfair or deceptive act.
19
     See Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1065 (9th Cir. 2009) (citing Hangman
20
     Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 719 P.2d 531, 535-37 (Wash.
21
     //
22


     ORDER - 4
 1   1986)); Wright, 406 P.3d at 1155 (“We conclude that RCW 19.190.040 establishes the

 2   injury and causation elements of a CPA claim as a matter of law.”).

 3          Of particular relevance, a plaintiff alleging a CEMA violation under RCW

 4   19.190.030(1) need not allege injury or causation beyond the CEMA violation. See

 5   Hoffman v. One Techs., LLC, No. C16-1006RSL, 2017 WL 176222, at *4 (W.D. Wash.

 6   Jan. 17, 2017) (concluding that the plaintiff stated a CPA claim under RCW

 7   19.190.030(1)(b) by alleging that the defendant transmitted commercial e-mails

 8   containing false or misleading subject lines, even though he failed to separately allege an

 9   economic injury to his business or property). Moreover, the Washington Supreme Court

10   recently held that CEMA’s liquidated damages provision, RCW 19.190.040, establishes

11   the injury and causation elements of a CPA claim as a matter of law. 3 Wright, 406 P.3d

12   at 1155.

13          Some courts have gone in a different direction when interpreting state statutes

14   analogous to CEMA. See, e.g., Beyond Sys., Inc. v. Kraft Foods, Inc., 972 F. Supp. 2d

15   //

16          3
               Although the plaintiff in Wright alleged a CEMA commercial text message violation
     and Ms. Harbers alleges a commercial e-mail violation, the same liquidated damages provision
17   applies to both text message and e-mail violations. See RCW 19.190.040(1) (“Damages to the
     recipient of a commercial [e-mail] message or a commercial electronic text message sent in
18   violation of this chapter are five hundred dollars, or actual damages, whichever is greater.”)
     Additionally, “there is no indication . . . that the legislature intended to regulate text messages
19   and e-mails differently.” Wright, 406 P.3d at 1154. Based on the reasoning in Wright, the court
     concludes that the Washington Supreme Court would hold that RCW 19.190.040(1) also
20   establishes injury and causation as a matter of law for CPA claims based on CEMA commercial
     e-mail violations. See Teleflex Med. Inc., 851 F.3d at 982 (“In absence of such a decision, a
     federal court must predict how the highest state court would decide the issue using intermediate
21
     appellate court decisions, decisions from other jurisdictions, statutes, treatises, and restatements
     as guidance.”). Neither Ms. Harbers nor Eddie Bauer contest that by alleging a CEMA violation,
22   a plaintiff alleges all five elements of a CPA claim. (See generally Mot.; Resp.)


     ORDER - 5
 1   748, 766 (D. Md. 2013) (concluding that, for claims under the Maryland Commercial

 2   Electronic Mail Act, a plaintiff must show injury-in-fact as “the availability of statutory

 3   damages does not necessarily mean that the state legislature did not intend that a

 4   prospective litigant demonstrate at least some sort of adverse impact as a pre-requisite to

 5   suit.”). Nevertheless, this court follows Washington Supreme Court precedent on matters

 6   of Washington law. See Teleflex Med. Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh,

 7   PA, 851 F.3d 976, 982 (9th Cir. 2017) (“When interpreting state law, federal courts are

 8   bound by decisions of the state’s highest court.”) (internal quotation marks and citations

 9   omitted).

10          Ms. Harbers alleges two causes of action: (1) a per se violation of the CPA (see

11   FAC ¶¶ 45-63); and (2) a CEMA violation (see id. ¶¶ 64-74). In her first cause of action,

12   Ms. Harbers seeks both injunctive relief and statutory damages. (See id. ¶ 3.) Ms.

13   Harbers estimates that statutory damages will be $500 to each putative class member

14   multiplied by 43 violative e-mails, the total of which exceeds one billion dollars. (See id.

15   at 18.) Under her second cause of action, Ms. Harbers seeks only injunctive relief. (See

16   id.)

17          On June 21, 2019, Eddie Bauer removed this action to federal court pursuant to the

18   Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). (Not. of Removal (Dkt. # 1)

19   at 1.) In response, Ms. Harbers moves to remand, arguing that she intentionally does not

20   allege a sufficiently concrete injury-in-fact to establish Article III standing in federal

21   court. (See Mot. at 5.) Ms. Harbers explains her position as a “non-traditional—but

22   increasingly common—tack” based on state law. (See id.) Specifically, Ms. Harbers


     ORDER - 6
 1   contends that she intentionally pleaded her claims to be non-removable. (Id.) The court

 2   now considers Ms. Harbers’ motion.

 3                                         III.   ANALYSIS

 4   A.     Standard for Motion to Remand

 5          A civil action over which federal courts have original jurisdiction may be removed

 6   by a defendant from state to federal district court. 28 U.S.C. § 1441(a). “If it appears

 7   that the federal court lacks jurisdiction, however, ‘the case shall be remanded.’” Martin

 8   v. Franklin Capital Corp., 546 U.S. 132, 143 (2005) (quoting 28 U.S.C. § 1447(c)).

 9          CAFA vests federal courts with original jurisdiction over class actions in which:

10   (1) the amount in controversy exceeds $5,000,000; (2) diversity of citizenship exists

11   between at least one plaintiff and one defendant; and (3) the number of plaintiffs in the

12   class is at least one hundred. 28 U.S.C. § 1332(d)(2), (5), (6). However, if a plaintiff

13   lacks Article III standing in a case removed under CAFA, the district court must remand

14   the case. Polo v. Innovention Int’l, LLC, 833 F.3d 1193, 1196 (9th Cir. 2016) (“The rule

15   that a removed case in which the plaintiff lacks Article III standing must be remanded to

16   state court under § 1447(c) applies as well to a case removed pursuant to CAFA”).

17   Because state courts are not bound by the constraints of Article III, remand is the correct

18   remedy for cases that lack federal subject matter jurisdiction. Id.

19          Although “no antiremoval presumption attends cases invoking CAFA, which

20   Congress enacted to facilitate adjudication of certain class actions in federal court,” Dart

21   Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014), the removing

22   party bears the burden of establishing federal jurisdiction. Washington v. Chimei Innolux


     ORDER - 7
 1   Corp., 659 F.3d 842, 847 (9th Cir. 2011) (“The burden of establishing removal

 2   jurisdiction, even in CAFA cases, lies with the defendant seeking removal.”).

 3   Consequently, as the defendant seeking to establish federal jurisdiction, Eddie Bauer

 4   must demonstrate that Ms. Harbers has alleged a concrete injury-in-fact. See Patel v.

 5   Facebook, Inc., 932 F.3d 1264, 1270 (9th Cir. 2019) (“The party invoking federal

 6   jurisdiction bears the burden on establishing the elements of Article III jurisdiction.”).

 7   B.     Article III Standing

 8          The standing doctrine serves to ensure that the authority of the federal courts

 9   extends only to “cases” and “controversies” as mandated by Article III of the United

10   States Constitution. U.S. Const. art. III, § 2; Spokeo, Inc. v. Robins, — U.S. —, 136 S.

11   Ct. 1540, 1547 (2016), as revised (May 24, 2016). In the context of a class action, the

12   class representatives must have standing. See NEI Contracting & Eng’g, Inc. v. Hanson

13   Aggregates Pac. Sw., Inc., 926 F.3d 528, 532 (9th Cir. 2019) (“If none of the named

14   plaintiffs purporting to represent a class establishes the requisite of a case or controversy

15   with the defendants, none may seek relief on behalf of himself or any other member of

16   the class.”) (quoting O’Shea v. Littleton, 414 U.S. 488, 494 (1974)) (internal quotation

17   marks omitted).

18          The “irreducible constitutional minimum of standing” consists of three elements:

19   (1) an “injury in fact” (2) that is “fairly traceable to the challenged action of the

20   defendant” and (3) “likely” to be “redressed by a favorable decision.” Lujan v. Defs. of

21   Wildlife, 504 U.S. 555, 560-61 (1992) (alterations, internal quotation marks, and internal

22   citations omitted). Here, the parties do not dispute the second and third elements. (See


     ORDER - 8
 1   generally Mot.; Resp.) The court finds no independent basis for questioning the second

 2   and third elements of standing.

 3          Ms. Harbers disputes only the first standing element—injury-in-fact. (See Mot. at

 4   15.) To demonstrate an injury-in-fact, Ms. Harbers must allege “an invasion of a legally

 5   protected interest” that is both “concrete and particularized” as well as “actual or

 6   imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560 (internal quotation

 7   marks omitted). The court finds that Ms. Harbers has met the particularization prong of

 8   the injury-in-fact requirement because Ms. Harbers alleges that Eddie Bauer violated her

 9   statutory rights, not just the statutory rights of others. See Spokeo, 136 S. Ct. at 1548.

10   Moreover, neither party contests that Ms. Harbers satisfies the particularization prong.

11   (See generally Mot.; Resp.) Therefore, the only element at issue is whether Ms. Harbers

12   alleges a “concrete” injury.

13   C.     Concreteness

14          In Spokeo, the United States Supreme Court emphasized that to be concrete, an

15   injury “must be ‘de facto’; that is, it must actually exist.” 136 S. Ct. at 1548. However,

16   certain intangible harms can constitute a concrete injury. Id. at 1549. Indeed, “Congress

17   may ‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries that

18   were previously inadequate in law.’” Id. (alteration in original) (quoting Lujan, 504 U.S.

19   at 578). Nevertheless, a plaintiff does not “automatically satisf[y] the injury-in-fact

20   requirement whenever a statute grants a person a statutory right and purports to authorize

21   that person to sue to vindicate that right.” Id. Because “Article III standing requires a

22   concrete injury even in the context of a statutory violation,” a plaintiff may not “allege a


     ORDER - 9
 1   bare procedural violation, divorced from any concrete harm, and satisfy the injury-in-fact

 2   requirement.” Id. However, “some statutory violations, alone, do establish concrete

 3   harm.” Robins v. Spokeo, Inc., 867 F.3d 1108, 1113 (9th Cir. 2017) (“Spokeo II”).

 4          The Ninth Circuit has held that an alleged violation of a statutory provision that

 5   protects a substantive right is sufficient to establish concrete injury. See, e.g., Van Patten

 6   v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017) (concluding that the

 7   plaintiff did not need to allege any additional harm beyond the alleged Telephone

 8   Consumer Protection Act (“TCPA”) violation to obtain standing). The Ninth Circuit held

 9   that “[t]he TCPA establishes the substantive right to be free from certain types of phone

10   calls and texts absent consent,” and “[u]nsolicited telemarketing phone calls or text

11   messages, by their nature, invade the privacy and disturb the solitude of their recipients.”

12   Id. Similarly, the Ninth Circuit held that the plaintiffs established a concrete

13   injury-in-fact by alleging a violation of the Illinois Biometric Information Privacy Act

14   (“BIPA”). See Patel, 932 F.3d at 1274 (“Because the privacy right protected by BIPA is

15   the right not to be subject to the collection and use of such biometric data, Facebook’s

16   alleged violation of these statutory requirements would necessarily violate the plaintiffs’

17   substantive privacy interests.”).

18          In addition, “the violation of a procedural right granted by statute can be sufficient

19   in some circumstances” to constitute a concrete injury-in-fact without the plaintiff

20   alleging any additional harm. Spokeo, 136 S. Ct. at 1549. In evaluating whether a

21   plaintiff suffered a concrete injury-in-fact due to an alleged procedural violation, the

22   court must ask “whether the statutory provisions at issue were established to protect [the


     ORDER - 10
 1   plaintiff’s] concrete interests (as opposed to purely procedural rights).” Spokeo II, 867

 2   F.3d at 1113. If so, the court asks, “whether the specific procedural violations alleged in

 3   [the] case actually harm, or present a material risk of harm to, such interests.” Id.

 4          1. CEMA

 5          In this case, Eddie Bauer argues that CEMA’s legislative history makes clear that

 6   the statute was enacted to protect consumers and internet service providers against a wide

 7   range of concrete harms associated with spam e-mail. (See Resp. at 8.) Ms. Harbers

 8   responds that CEMA cannot create an injury-in-fact because state legislatures lack the

 9   constitutional authority to create Article III standing by enacting a statute. (Reply at 15.)

10   Ms. Harbers asserts that Congress, not state legislatures, have authority over federal

11   jurisdiction. (See id. (citing Greenberg v. Dig. Media Sols. LLC, No. C19-00355-VC,

12   2019 WL 1986758, at *1 (N.D. Cal. May 1, 2019)) (“[E]ven if Congress can elevate an

13   injury to Article III status, it may not follow that a state legislature can do so as well.”).)

14          In addressing these arguments, the court begins by asking whether CEMA was

15   established to protect “a concrete interest that is akin to a historical, common law

16   interest.” Dutta v. State Farm Mut. Auto. Ins. Co., 895 F.3d 1166, 1174 (9th Cir. 2018).

17   Thus, we consider both history and legislative judgment. See Patel, 932 F.3d at 1270.

18   The Washington State Legislature created CEMA “to address unwanted e-mail

19   messages.” Wright, 406 P.3d at 1151. Enacted in 1998, CEMA’s false or misleading

20   subject line provisions were included in the original statute. See Laws of 1998, ch. 149,

21   § 3 (codified in RCW 19.190.020); Laws of 1998, ch. 149, § 4 (codified in RCW

22   19.190.030). In 1999, the Washington Legislature amended the commercial e-mail


     ORDER - 11
 1   provisions. See Laws of 1999, ch. 289, § 2; Laws of 1999, ch. 289, § 3. However, the

 2   amendment “changed little in the original statute” and “[i]ts most notable effect was to

 3   clarify that assisting the transmission of a commercial e-mail violates the CPA,” in

 4   addition to initiating the transmission. 4 Wright, 406 P.3d at 1151.

 5          Although addressed by neither party, the court takes judicial notice of the findings

 6   listed in the CEMA bill enacted by the Washington Legislature, 5 which are included in

 7   section one of Engrossed Substitute House Bill 2752. 6 See also Laws of 1998, ch. 149,

 8   § 1 (codified in RCW 19.190.050; repealed by Laws of 1999, ch. 289, § 4). The

 9   legislative findings include the following statement:

10          The legislature finds that the volume of commercial [e-mail] is growing, and
            the consumer protection division of the attorney general’s office reports an
11          increasing number of consumer complaints about commercial [e-mail].
            Interactive computer service providers indicate that their systems sometimes
12          cannot handle the volume of commercial [e-mail] being sent and that filtering

13
            4
                Relating to this inquiry, Eddie Bauer requests that the court take judicial notice of
14   pieces of legislative history relating to early versions of the original CEMA bill. (See RJN (Dkt.
     # 17) at 2; id., Ex. A, B.) Ms. Harbers objects to Eddie Bauer’s use of “superseded and
     never-enacted findings of fact contained in early versions of the 1998 CEMA bill,” because the
15
     enacted versions did not include findings relating to unsolicited e-mails and invasions of privacy.
     (See Reply at 14.) The court declines to rule on Eddie Bauer’s request for judicial notice because
16   Eddie Bauer’s citations and arguments relating to those pieces of early legislative history are
     unnecessary to the outcome of this motion. The court also finds it unnecessary to resolve Eddie
17   Bauer’s request for judicial notice of a prior order from this court. (See RJN (Dkt. # 17) at 2; id.,
     Ex. C.) Although a district court may take judicial notice of “undisputed matters of public record
18   . . . including documents on file in federal or state courts,” Harris v. Cty. of Orange, 682 F.3d
     1126, 1132 (9th Cir. 2012), the court declines to rule on Eddie Bauer’s request because the order
19   is unnecessary to the outcome of this motion.
            5
20             The court may take judicial notice sua sponte. See Fed. R. Evid. 201(c)(1).
     Information published on government websites, including legislative history, is a proper subject
     of judicial notice. See, e.g. Sonoma Cty. Ass’n of Retired Employees v. Sonoma Cty., 708 F.3d
21
     1109, 1120 n.8 (9th Cir. 2017) (granting a motion to take judicial notice of legislative history).
22          6
                See Engrossed Substitute H.B. 2752, 55th Leg., Reg. Sess. (Wash. 1998).


     ORDER - 12
 1           systems fail to screen out unsolicited commercial [e-mail] messages when
             senders use a third party’s internet domain name without the third party’s
 2           permission, or otherwise misrepresent the message’s point of origin.

 3           The legislature seeks to provide some immediate relief . . . by prohibiting the
             sending of commercial [e-mails] that use a third party’s internet domain
 4           name without the third party’s permission, misrepresent the message’s point
             of origin, or contain untrue or misleading information in the subject line.
 5
     Engrossed Substitute H.B. 2752, 55th Leg., Reg. Sess. (Wash. 1998).
 6
             Beyond these findings, the legislature also declared that commercial e-mails
 7
     containing false or misleading subject lines violate the CPA. See RCW 19.190.030(1).
 8
     In effect, the legislature authorized the recipient of a false or misleading e-mail “to
 9
     pursue the remedies afforded by the CPA,” which include bringing “a civil action against
10
     the sender for the greater of $500 or actual damages.” Gragg, 145 F. Supp. 3d at 1051
11
     (quoting Wash. Final Bill Rep., 1998 Reg. Sess. H.B. 2752 (Apr. 6, 1998)). Thus, the
12
     legislative findings and the CPA declaration support the conclusion that CEMA was
13
     enacted to protect the public’s interest in being free from certain forms of deceptive
14
     spam.
15
             In Heckel, the Washington Supreme Court found that the kind of deceptive spam
16
     restricted by CEMA harms businesses and individual internet users because it takes up
17
     time, causes frustration, “compound[s] the problems that [Internet Service Providers] face
18
     in delivering and storing the bulk messages,” and makes it “virtually impossible to
19
     distinguish spam from legitimate personal or business messages.” Heckel, 24 P.3d at 410
20
     (alterations and internal quotation marks omitted). “This cost-shifting—from deceptive
21
     spammers to businesses and e-mail users—has been likened to sending junk mail with
22


     ORDER - 13
 1   postage due or making telemarketing calls to someone’s pay-per-minute cellular phone.”

 2   Id. Although CEMA does not eliminate bulk email advertisements, “the truthfulness

 3   requirements . . . make spamming unattractive to many fraudulent spammers, thereby

 4   reducing the volume of spam.” Id. at 411 (internal quotation marks omitted).

 5          The harms resulting from deceptive commercial e-mails resemble the type of

 6   harms remedied by nuisance or fraud actions. See Silverstein v. Keynetics, Inc., No.

 7   C18-4100JAK, 2018 WL 5795776, at *9 (C.D. Cal. Nov. 5, 2018) (finding that Cal. Bus.

 8   & Prof. Code § 17529.5, 7 which prohibits the transmission of commercial e-mail with

 9   certain characteristics, “protects interests and prohibits behavior that are similar to those

10   at issue in actions for nuisance and fraud”). Actions to remedy “nuisance have long been

11   heard by American courts.” Van Patten, 847 F.3d at 1043. Thus, under CEMA,

12   individuals have a right to be free from certain forms of deceptive commercial e-mail

13   advertisements, and the statute imposes restrictions to accomplish this goal and decrease

14   the risk of harm related to deceptive spam practices.

15           Additionally, Ms. Harbers’ argument that state statutes cannot support Article III

16   standing is contradicted by Ninth Circuit authority reaching the opposite conclusion. See

17   Cantrell v. City of Long Beach, 241 F.3d 674, 684 (9th Cir. 2001) (“[S]tate law can create

18   interests that support standing in federal courts. If that were not so, there would not be

19
            7
20            Cal. Bus. & Prof. Code § 17529.5(a) makes it unlawful to send a commercial e-mail if
     the e-mail (1) “contains or is accompanied by a third-party’s domain name without the
     permission of the third party,” (2) “contains or is accompanied by falsified, misrepresented, or
21
     forged header information,” or (3) “has a subject line that a person knows would be likely to
     mislead a recipient, acting reasonably under the circumstances, about a material fact regarding
22   the contents or subject matter of the message.” See Cal. Bus. & Prof. Code §§ 17529.5(a)(1)-(3).


     ORDER - 14
 1   Article III standing in most diversity cases, including run-of-the-mill contract and

 2   property disputes. State statutes constitute state law that can create such interests.”). The

 3   Ninth Circuit recently held that alleged violations of BIPA, an Illinois state law,

 4   established a concrete injury sufficient to confer Article III standing. Patel, 932 F.3d at

 5   1275. Given this authority, “there is no good reason why the judgment of a state

 6   legislature should be treated as less important than that of Congress in deciding when the

 7   violation of a statutory grant in itself amounts to a real and concrete injury.” See Patel v.

 8   Facebook Inc., 290 F. Supp. 3d 948, 952-53 (N.D. Cal. 2018).

 9          For the foregoing reasons, the court concludes that CEMA was enacted to protect

10   concrete interests. See Van Patten, 847 F.3d at 1043 (“The TCPA establishes the

11   substantive right to be free from certain types of phone calls and texts absent consumer

12   consent. Congress identified unsolicited contact as a concrete harm, and gave consumers

13   a means to redress this harm.”).

14          2. Statutory Violations of Substantive Rights

15          Having determined that CEMA was enacted to protect concrete interests, the

16   court must examine the nature of Ms. Harbers’ alleged violations. See Dutta, 895 F.3d at

17   1174. Eddie Bauer argues that RCW 19.190.020 is a “substantive provision.” (See Resp.

18   at 8.) Eddie Bauer asserts that “[b]y bringing claims under CEMA, [Ms. Harbers] alleges

19   that her rights under the statute were violated,” which sufficiently establishes an

20   injury-in-fact without requiring allegations of additional harm. (Id. at 13.) Ms. Harbers

21   counters that Eddie Bauer “fails to explain why the ‘false or misleading subject line’

22   provisions of CEMA create a substantive right of this magnitude.” (Reply at 14.)


     ORDER - 15
 1   Further, Ms. Harbers argues that “CEMA does not require the plaintiff to plead or prove a

 2   concrete injury-in-fact because the CEMA statute deems an injury to have occurred as a

 3   matter of law if the statute is violated.” (Mot. at 12 (citing Wright, 406 P.3d at 1155).)

 4          On its face, CEMA’s false or misleading subject line prohibition resembles the

 5   TCPA’s prohibition against unsolicited telemarketing at issue in Van Patten, because

 6   RCW 19.190.020 precludes transmission of commercial e-mails with certain

 7   characteristics. See Van Patten, 847 F.3d at 1043 (“Congress aimed to curb

 8   telemarketing calls to which consumers did not consent by prohibiting such conduct and

 9   creating a statutory scheme giving damages if that prohibition was violated.”) CEMA

10   identifies a right to be free from deceptive commercial e-mails, which suffers anytime a

11   prohibited message is transmitted. See Silverstein, 2018 WL 5795776, at *9 (“Like

12   . . . the TCPA, Cal. Bus. & Prof. Code § 17529.5 identifies a substantive right . . . that

13   suffers any time a prohibited spam message is transmitted.”) (internal quotation marks

14   and citation omitted). Consequently, Ms. Harbers’ alleged CEMA violation is

15   necessarily an allegation that Eddie Bauer caused her the kind of concrete injury that the

16   Washington Legislature sought to prevent in enacting CEMA. See Engrossed Substitute

17   H.B. 2752, 55th Leg., Reg. Sess. (Wash. 1998) (“The legislature finds that the volume of

18   commercial [e-mail] is growing, and the consumer protection division of the attorney

19   general’s office reports an increasing number of consumer complaints about commercial

20   [e-mail].”); Wright, 406 P.3d at 1151 (“[CEMA] was created to address unwanted e-mail

21   messages referred to as ‘spam.’”). Therefore, Ms. Harbers need not allege additional

22   harm beyond the alleged CEMA violation to allege a concrete injury-in-fact.


     ORDER - 16
 1          Further, the court does not agree with Ms. Harbers’ argument that her complaint

 2   alleges no injury because Washington State Law does not require a plaintiff pleading a

 3   CPA claim based on a CEMA violation to allege an injury independent of the alleged

 4   CEMA violation. (See Mot. at 12-13.) Ms. Harbers maintains that “[b]ecause injury is

 5   established as a matter of law” and Ms. Harbers intentionally does not allege a separate

 6   harm, she did not plead injury. (Id.) However, the Washington Supreme Court

 7   concluded that RCW 19.190.040 establishes the injury and causation elements of a CPA

 8   claim as a matter of law, which relieves plaintiffs from alleging injury independent of the

 9   alleged CEMA violation. See Wright, 406 P.3d at 1155 (“RCW 19.190.040’s automatic

10   damages language, the legislative intent to limit the practice of sending unsolicited

11   commercial text messages, and the legislative intent to treat text messages in the same

12   manner as spam e-mail weigh against requiring a CEMA plaintiff to independently prove

13   injury and causation.”) (emphasis added). Ms. Harbers concedes as much, stating that

14   CEMA “establishes the injury and causation elements of a CPA claim as a matter of

15   law.” (See Mot. at 12 (quoting Wright, 403 P.3d at 1155).) Ms. Harbers’ argument, then,

16   is—in effect—that she does not need to allege injury because she already alleged injury.

17   Thus, the court concludes that Ms. Harbers’ allegation that she received marketing

18   e-mails from Eddie Bauer in violation of CEMA’s prohibition on sending commercial

19   e-mails with false or misleading subject lines satisfies the concreteness requirement, even

20   absent additional allegations of harm.

21   //

22   //


     ORDER - 17
 1          3. Violations of Procedural Rights

 2          Even if Ms. Harbers was correct that she alleges only a procedural CEMA

 3   violation, Ms. Harbers’ alleged violation would be sufficient to confer Article III

 4   standing. Ms. Harbers argues she “does not affirmatively allege that she was harmed by

 5   spam,” and therefore, the court “should not read into her allegations an implicit but

 6   unstated injury by spam.” (Reply at 9.) Eddie Bauer argues that, even if RCW

 7   19.190.020 and RCW 19.190.030 are “procedural” provisions, “the underlying purpose

 8   of CEMA is sufficient to establish Article III standing,” without alleging any additional

 9   harm. (See Resp. at 14.) The court agrees with Eddie Bauer.

10          “[T]he violation of a procedural right granted by statute can be sufficient in some

11   circumstances to constitute injury in fact.” Spokeo, 136 S. Ct. at 1549. In evaluating an

12   alleged injury from a procedural violation, the court asks: (1) whether the statutory

13   provisions at issue were established to protect the plaintiff’s concrete interests (as

14   opposed to purely procedural rights), and (2) whether the specific procedural violations

15   alleged in this case actually harm, or present a material risk of harm to, such interests.

16   Spokeo II, 867 F.3d at 1113. As to the first inquiry, based on the foregoing analysis, the

17   court concludes that CEMA’s false or misleading subject line provisions were designed

18   to protect Ms. Harbers and other Washington residents from the nuisance of unwanted

19   commercial e-mails. See Wright, 406 P.3d at 1151 (“[CEMA] was created to address

20   unwanted e-mail messages referred to as ‘spam.’”). Thus, CEMA protects concrete

21   interests.

22   //


     ORDER - 18
 1          In making the second inquiry, the alleged violations must not be a “bare

 2   procedural violation, divorced from any concrete harm” CEMA was designed to prevent.

 3   See Spokeo, 136 S. Ct. at 1549. Ms. Harbers asserts that she was not harmed. (See Mot.

 4   at 16 (“[Ms. Harbers] has alleged no concrete tangible or intangible harm.”).) Ms.

 5   Harbers’ arguments notwithstanding, Ms. Harbers does allege that she was deceived by

 6   Eddie Bauer’s e-mails. (See FAC ¶¶ 25-26 (“[Ms. Harbers] thought—as would an

 7   ordinary and reasonable consumer—that the ‘xx% Off’ statements were a percentage off

 8   the price at which Eddie Bauer previously offered its products in good faith for a

 9   significant period of time.”), (“[Ms. Harbers] thought—as would an ordinary and

10   reasonable consumer—that the off ‘Everything’ statements indicated that all of the

11   products offered at Eddie Bauer’s stores and website were being offered at a discount.”).)

12   The legislative history of CEMA indicates that the statute was designed to address

13   unwanted commercial e-mails by restricting the types of deceptive spam most likely to

14   not be screened out by filtering systems. See Engrossed Substitute H.B. 2752, 55th Leg.,

15   Reg. Sess. (Wash. 1998) (“Interactive computer service providers indicate that their

16   systems sometimes cannot handle the volume of commercial [e-mail] being sent and that

17   filtering systems fail to screen out unsolicited commercial [e-mail] messages.”); see also

18   Heckel, 24 P.3d at 411 (“[CEMA’s] truthfulness requirements . . . make spamming

19   unattractive to many fraudulent spammers, thereby reducing the volume of spam.”)

20   (internal quotation marks omitted). Therefore, the CEMA violations alleged by Ms.

21   Harbers are not divorced from the harms of deceptive spam, because commercial e-mails

22   containing false or misleading subject lines pose a risk to an individual’s interest in being


     ORDER - 19
 1   free from the nuisance and loss of productivity, given the fact that such e-mails are less

 2   likely to be screened by a service provider’s filtering system. See Heckel, 24 P.3d at 410

 3   (“[T]he use of false or misleading subject lines further hampers an individual’s ability to

 4   use computer time most efficiently.”) Thus, even if RCW 19.190.020 and RCW

 5   19.190.030 were procedural rather than substantive provisions, Ms. Harbers need not

 6   allege any additional harm beyond the CEMA violations to allege a concrete

 7   injury-in-fact sufficient to confer Article III standing.

 8          Ms. Harbers’ reliance on Blanchard is unavailing. (See Reply at 9 (“[I]f Ms.

 9   Harbers’ pleading does not affirmatively allege that she was harmed by spam, then the

10   [c]ourt should not read into her allegations an implicit but unstated injury by spam.”)

11   (citing Blanchard v. Fluent, LLC, No. C17-4497-MMC, 2018 WL 4373099, at *2 (N.D.

12   Cal. Sep. 13, 2018).) In Blanchard, the court held that the plaintiffs failed to establish an

13   injury-in-fact because Cal. Bus. & Prof. Code § 17529.5(a) is “a statute prohibiting the

14   making of false or misleading commercial speech,” which requires plaintiffs to allege an

15   injury caused by such speech in order to have standing. Blanchard, 2018 WL 4373099,

16   at *2. Unlike CEMA, to bring a claim under California’s “false advertising” laws,

17   “plaintiffs must meet an economic injury-in-fact requirement,” such as showing a

18   plaintiff relied on the challenged advertisement in purchasing a product. Reid v. Johnson

19   & Johnson, 780 F.3d 952, 958 (9th Cir. 2015) (referencing Cal. Bus. & Prof. Code

20   §§ 17200-10; Cal. Bus. & Prof. Code §§ 17500-09; and Cal. Civ. Code §§ 175084).

21   However, for claims brought under Cal. Bus. & Prof. Code § 17529.5, not all courts have

22   followed Blanchard in requiring plaintiffs to allege additional injury. See, e.g.,


     ORDER - 20
 1   Silverstein, 2018 WL 5795776, at *9; Durward v. One Techs. LLC, No.

 2   C19-6371-GW-AGRx, 2019 WL 4930229, at *8 n.5 (C.D. Cal. Oct. 3, 2019) (“[T]he

 3   injury occurs when the individual receives the spam message; reliance on the deceptive

 4   content is not required to create an injury.”).

 5          Moreover, unlike California’s “false advertising” laws, there is no statutory

 6   requirement in CEMA to plead an “economic injury-in-fact.” See Hoffman, 2017 WL

 7   176222, at *4 (concluding that the plaintiff successfully stated a CPA claim under RCW

 8   19.190.030(1), although he failed to allege additional injury to his business or property).

 9   Indeed, Ms. Harbers concedes that an alleged CEMA violation “establishes the injury and

10   causation elements of a CPA claim as a matter of law.” (See Mot. at 12 (quoting Wright,

11   403 P.3d at 1155).)

12          Ms. Harbers’ argument distinguishing solicited and unsolicited e-mails is similarly

13   unavailing. Ms. Harbers contends that she did not suffer harm because “at no point in

14   [the FAC] . . . does Ms. Harbers allege that Eddie Bauer’s e-mails to her were unsolicited

15   or unwanted.” (See Reply at 9.) Instead, Ms. Harbers pleads that she “would like to

16   continue to receive Eddie Bauer’s commercial emails, provided that the subject lines of

17   the emails do not contain false or misleading information.” (See FAC ¶ 32.) However,

18   given that Ms. Harbers’ desire to continue receiving Eddie Bauer commercial e-mails is

19   contingent upon such e-mails not containing false or misleading information in the

20   subject line, by alleging she received such false or misleading e-mails, Ms. Harbers does

21   in fact allege such an injury.

22   //


     ORDER - 21
 1   D.     Summary

 2          The court concludes that Ms. Harbers pleaded a concrete injury-in-fact by alleging

 3   that Eddie Bauer violated the CPA by way of RCW 19.190.020(1)(b). CEMA was

 4   enacted to protect concrete interests in being free from deceptive commercial e-mails.

 5   CEMA’s prohibition on sending commercial e-mails with false or misleading subject

 6   lines resembles the substantive provision raised in Van Patten and creates a substantive

 7   right to be free from deceptive commercial e-mails. However, even if Ms. Harbers’

 8   CEMA allegations were procedural, Ms. Harbers has still alleged a concrete injury.

 9   Because the alleged violation presents at least a material risk of harm to an individual’s

10   concrete interest in being free from deceptive commercial e-mails, which CEMA was

11   enacted to protect, Ms. Harbers need not allege any additional harm in order to meet the

12   concreteness requirement. Consequently, Ms. Harbers has sufficiently pleaded an

13   injury-in-fact and satisfies the constitutional requirement of Article III standing.

14                                       IV.    CONCLUSION

15          Based on the foregoing analysis, the court DENIES Ms. Harbers’ motion to

16   remand (Dkt. # 13).

17          Dated this 27th day of November, 2019.

18

19                                                     A
                                                       JAMES L. ROBART
20
                                                       United States District Judge
21

22


     ORDER - 22
